774 F.2d 1161
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Terry Beasley, Plaintiff-Appellant,v.Lt. Lotridge; Det. B. Fields, and Det. J. Bradshaw,Defendants-Appellees.
No. 84-3441
United States Court of Appeals, Sixth Circuit.
9/26/85

S.D.Ohio
APPEAL DISMISSED
ORDER
BEFORE:  KEITH, KENNEDY and MILBURN, Circuit Judges.


1
This matter is before the Court upon consideration of appellant's motion for appointment of counsel, and the appeal has been referred to this panel pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
It appears from the record that on June 5, 1984 that appellant filed a notice of appeal from an April 23 order granting appellees an extension of time to file a responsive pleading (answer).  Such an order is not a final decision pursuant to 28 U.S.C. Sec. 1291 from which an appeal can be taken.  Catlin v. United States, 324 U.S. 229 (1945); Dowty v. Pioneer Rural Electric, Case No. 83-3621, ---- F.2d ----, p.5 of slip opinion (6th Cir.  Aug. 9, 1985).  When the notice of appeal was filed, it appears that the action was pending against the appellees.  The Court is without jurisdiction to entertain the appeal.


3
It is ORDERED that the motion for appointment of counsel be and hereby is denied.  It is further ORDERED that the appeal be and hereby is dismissed.